On information charging that in Hughes county, January 20, 1924, Duck Pollard did sell whisky to Price Hamilton, he was tried and convicted and sentenced to confinement in jail for 45 days and to pay a fine of $300.
No briefs have been filed, nor appearance made in behalf of appellant in this court.
We have examined the record and reach the conclusion that appellant was accorded a fair trial, and that the verdict is amply supported by the evidence.
Finding no material error, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 409